DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 21-26 is/are rejected under pre-AlA 35 U.S.C. 102 (b or e) as anticipated by or, in the alternative, under pre-AlA 35 U.S.C. 103(a) as obvious over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762. Cabunaru teaches a housing 

Claims 27 and 32 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762 and further in view of Whitehurst US 7,054,692. Applicant differs from the collective teachings of Carbunaru et al USPN 8,224,449 and Boveja US 7,330,762 in reciting a fixation device attached to the housing assembly which Whitehurst et al shows in fig. 8. To have provided such a suturing device on the Cabunaru microstimulator housing 115 to secure the device to the body would have been a standard modification for implantable microstimulators.

Claim 28 and 33 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762 (claim 28) and further in view of Whitehurst US 7,054,692 (claim 33) as applied to claims 21 and 32 

Claims 29-31, 34-36 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762 (claim 21) and further in view of Whitehurst US 7,054,692 (claim 32) as applied to claim 21 and 32 above, and further in view of Carbunaru US 8,994,325. To have provided a chassis Carbunaru ‘ 325 (207) having opposing walls and aperture within the capsule of Carbunaru ‘449 would have been an obvious construction arrangement for assembling the microstimulator.

Response to Arguments
Applicant's arguments filed 9-8-2021 have been fully considered but they are not persuasive. The examiner disagrees with what Applicant terms “picking and choosing” in the examiner’s Carbanaru. Carbanaru teaches a list of nerves that can be stimulated, including a tibial nerve, in the background section and then presents a microstimulator for stimulating nerves. Applying the microstimulators to known applications and is not the same as picking and choosing parts from different embodiments of an apparatus which are not connected in design. As far as the CAFC decision cited by applicant, the examiner can see where the application go a rowing machine that probably needs to undergo some crazy modification to be used a chest press, might be considered a th paragraph type language to avoid the unreasonable application of art, but such is not the case here. Applicant’s stimulators and Carbunaru’ stimulators even resemble each other in that they both teach housing with lead portions extending from them. 
Concerning Applicant’s arguments that to modify Carbunaru with Whitehurst’s fixation means would be unneccesary because Carbunaru’s device is designed to work after migration is no reason to not still fixate the device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792